Citation Nr: 1032661	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
personality disorder, adjustment disorder with mixed emotional 
features, generalized anxiety disorder, dysthymic disorder, and 
depression.

2.  Entitlement to service connection for obstructive sleep apnea 
on a direct basis, or as secondary to sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973, 
and from May 1973 to April 1977, with service in the Republic of 
Vietnam from October 28 to November 12, 1972, from December 9 to 
December 19, 1972, from January 9 to January 19, 1973, and from 
February 5 to February 15, 1973.  A portion of the Veteran's 
second period of active military service was served at the United 
States Naval Base located at Guantanamo Bay, Cuba.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen a previously denied claim for service 
connection for PTSD and denied service connection for obstructive 
sleep apnea and right knee and hand disabilities.  

In September 2007, the Board determined that new and material 
evidence had been presented to reopen the Veteran's claim for 
service connection for PTSD.  The Board then remanded that claim 
and the Veteran's other service connection claims to the RO for 
additional development.  

In April 2010, the RO issued a supplemental statement of case 
denying the Veteran's PTSD and obstructive sleep apnea claims and 
referring those claims back to the Board for appellate review.  
The RO also issued an April 2010 rating decision granting the 
Veteran's right knee and hand claims.  As that grant of service 
connection for right knee and hand disabilities constitutes a 
complete award of benefits on appeal, those claims are no longer 
in appellate status or before the Board at this time.  

The Board observes that, while the Veteran has consistently 
claimed entitlement to service connection for PTSD, a review of 
the record indicates that he has also been diagnosed with 
personality disorder, adjustment disorder with mixed emotional 
features, generalized anxiety disorder, dysthymic disorder, and 
depression.  Claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities 
that are reasonably raised by the record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Accordingly, the Board finds that the 
Veteran's claim is most appropriately characterized as reflected 
on the title page of this decision.

As a final introductory matter, the record reflects that the 
Veteran has been unemployed for many years and is currently in 
receipt of Social Security disability benefits for multiple 
psychiatric disorders.  In light of the action taken below to 
grant the claim for service connection for a psychiatric 
disability, the Board interprets the evidence of record as 
raising a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU).  The issue of entitlement to a TDIU has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over that issue and refers it to 
the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence is at least in equipoise as 
to whether the Veteran has a diagnosis of PTSD in conformance 
with the standards of DSM-IV that is based on reported in-service 
stressors consistent with the circumstances, conditions, and 
hardships of his military service and related to his fear of 
hostile military or terrorist activity.

2.  The preponderance of the evidence is at least in equipoise as 
to whether the Veteran has obstructive sleep apnea that has been 
permanently aggravated by his service-connected 
rhinitis/sinusitis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for a psychiatric disability have 
been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009); 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3).

2.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for obstructive sleep apnea have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
however, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
discussed.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 'noted' 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In addition, service connection may be established on a secondary 
basis for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2009).  The amendment sets 
forth language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
Significantly, the Board observes that the Veteran's service 
connection claims were filed prior to the effective date of the 
revised regulation.  Thus, to whatever extent that revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, the Veteran asserts that service connection is 
warranted for a psychiatric disability and obstructive sleep 
apnea.  Those claims will be examined in turn.

Psychiatric Disability

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

In this case, the Veteran contends that he suffers from PTSD that 
was caused or aggravated during his periods of service in Vietnam 
and Guantanamo Bay, Cuba.  Specifically, he asserts that, while 
stationed in Vietnam, he witnessed numerous violent acts 
perpetrated by the Vietnamese against their own people and that 
he also was exposed to decomposed bodies of Vietnamese civilians 
"left rotting in U.S military equipment."  Additionally, the 
Veteran claims that, while serving in Guantanamo Bay, he was 
traumatized by the death of a close friend, a Marine Corps 
sergeant, who was killed in a mine field explosion.  The Veteran 
maintains that he was one of the Marines who helped transport the 
sergeant to the hospital where he later died of his injuries.

The record reflects that no attempts have been made to verify the 
Veteran's Vietnam-related stressors.  However, pursuant to the 
Board's September 2007 remand, the Appeals Management Center 
(AMC) did attempt to verify the Veteran's Guantanamo Bay-related 
stressor through the Marine Corps History Division.  In response 
to the AMC's request, the History Division facilitated a review 
of the Marine Barracks, United States Naval Base, Guantanamo Bay 
Command Chronology, for the periods from January 1, 1976, to 
December 31, 1976.  However, no mention was made of the sergeant 
who reportedly died in the mine field explosion.  Thereafter, in 
April 2010, the AMC prepared a formal finding that the Veteran's 
alleged stressor could not be verified and issued a supplemental 
statement of the case denying the Veteran's PTSD claim on that 
basis.  Significantly, however, while the Veteran previously 
indicated that his friend's death might have occurred in either 
1976 or 1977, no attempt was made to research the United States 
Naval Base, Guantanamo Bay Command Chronology for the latter 
year.

Based on the foregoing, the Board finds that exhaustive efforts 
to verify the Veteran's reported in-service stressors have not 
been made.  Nevertheless, the Board concludes that additional 
verification efforts would not benefit the Veteran and would 
unnecessarily delay and burden agency resources.  Sondel v. West, 
13 Vet. App. 213 (1999).  Indeed, in light of the aforementioned 
regulatory changes, which followed the issuance of the RO's most 
recent supplemental statement of the case, it is no longer 
necessary for a Veteran's reported stressors to be independently 
verified.  Therefore, the basis on which Veteran's claim was 
previously denied is no longer valid and the Board must consider 
whether service connection is warranted under the revised 
regulations.  38 C.F.R. § 3.304(f) (2009).

The Veteran's service personnel records confirm that he served in 
Vietnam and Guantanamo Bay.  While cognizant that the Veteran did 
not receive decorations indicative of combat service, the Board 
observes that, under the new regulatory changes, his lay 
statements alone may establish the occurrence of a claimed in-
service stressor.  75 Fed. Reg. 39843 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3).  

The Veteran has reported stressors that are consistent with the 
places, types, and circumstances of his service in Vietnam and 
Guantanamo Bay.  Accordingly, the remaining questions are whether 
any of the Veteran's reported stressors is related to his fear of 
hostile military or terrorist activity and, if so, whether such a 
stressor is adequate to support a diagnosis of PTSD and whether 
the Veteran's particular psychiatric symptoms are related to that 
stressor.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3).  

The Veteran's service treatment records, including his April 1971 
enlistment and March 1977 separation examinations, are negative 
for complaints or clinical findings of psychiatric disorders.  

His post-service treatment records reflect that he was 
hospitalized at a VA medical facility in July 1990 for 
complications related to a 13 year history of drug and alcohol 
abuse.  Subsequent VA medical records dated in October and 
November 1991 reflect that the Veteran was afforded additional 
psychiatric treatment and diagnosed with adjustment disorder, 
generalized anxiety, dysthymic disorder, chronic substance abuse, 
and PTSD.  It was noted that the Veteran's psychiatric disorders 
negatively affected his social and occupational functioning as 
manifested by his history of domestic instability and his 
inability to hold a job for more than one year.  

In January 1992, the Veteran was afforded Social Security 
Disability benefits, effective April 1991, for affective disorder 
and anxiety-related disorder.  Following his award of Social 
Security disability benefits, the Veteran continued to receive VA 
outpatient treatment for mental health problems.  He also 
underwent additional hospitalizations at a VA psychiatric 
facility in February and March 1996 and in May 1998.  

During the May 1998 hospitalization, the Veteran was afforded a 
VA psychiatric evaluation in which he described the stressful 
events he had experienced in Vietnam and Guantanamo Bay.  He 
stated that, ever since his discharge from the military, he had 
had difficulty readjusting to civilian life.  

With respect to his mental health history, the Veteran reported 
that in the late 1970s, he had been hospitalized at a private 
psychiatric facility under court order after setting fire to a 
house and shooting the occupants.  He acknowledged that, over the 
next decade, he had abused drugs and alcohol and admitted that he 
continued to drink and use cocaine on an occasional basis.  
Additionally, it was noted that, since the early 1990s, the 
Veteran had received ongoing outpatient and periodic inpatient 
treatment for PTSD and related psychiatric problems.

In terms of current PTSD symptoms, the Veteran complained of 
worsening nightmares and increased anger, irritability, and 
antisocial impulses, which were occasionally directed toward 
strangers but principally aimed at an ex-girlfriend with whom he 
had just ended a relationship.  Although the Veteran admitted to 
"being worried that he would act violent" toward his ex-
girlfriend, he denied any acute homicidal or suicidal ideations.  

On mental status examination, the Veteran did not exhibit any 
obvious speech or motor impairments.  His concentration, 
intellectual ability, memory, insight, and judgment were all 
found to be within normal limits.  Nevertheless, based on the 
Veteran's reported in-service stressors and his post-service 
clinical history, the VA examiner confirmed the Veteran's 
diagnosis of PTSD. 

The record thereafter shows that the Veteran has continued to 
receive treatment for PTSD, depression, and other psychiatric 
disorders on an ongoing basis.

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  As long as the Board 
provides an adequate reason or basis for doing so, it does not 
err by favoring one competent medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds the opinion of the May 1998 VA 
examiner, indicating that the Veteran suffers from PTSD 
associated with in-service stressors in Vietnam and Guantanamo 
Bay, to be both probative and persuasive.  The Board recognizes 
that the May 1998 examiner does not appear to have based his 
findings on a comprehensive review of the Veteran's claims file.  
However, the United States Court of Appeals for Veterans Claims 
has expressly held that claims file review is not a requirement 
for medical opinions.  Moreover, such an opinion may not be 
discounted solely because the opining clinician did not review 
the claims folder as there may be other means of ascertaining 
critical medical facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2008).  

Here, the May 1998 VA examiner's opinion demonstrated an 
awareness of medical facts critical to the Veteran's claim, as 
discussed in Nieves-Rodriguez.  Indeed, that VA examiner's 
opinion was based on a detailed examination of the Veteran and 
reflected knowledge of both his in-service stressors and post-
service mental health history.  See Prejean v. West, 13 Vet. App. 
444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  Moreover, that examiner's opinion is consistent 
with the other clinical evidence showing ongoing inpatient and 
outpatient treatment for PTSD and associated psychiatric symptoms 
and the lay statements of the Veteran relating his mental health 
problems to his in-service stressors.  Furthermore, there are no 
contrary opinions of record.

The Board acknowledges that the May 1998 VA examiner's opinion 
did not identify the specific in-service stressors on which the 
Veteran's PTSD diagnosis was predicated.  Nor did it expressly 
cite the DSM-IV criteria.  Nevertheless, the Board observes that 
the VA examiner's findings, in tandem with the other clinical 
evidence of record, support a diagnosis of PTSD under those 
criteria.  

The overall clinical evidence of record reflects that, in the 
decades since the Veteran left service, he has repeatedly sought 
treatment for nightmares, anger, irritability, social withdrawal, 
and hostile impulses related to specific in-service stressors 
from Vietnam and Guantanamo Bay, including witnessing the 
mutilated bodies of Vietnamese civilians and the death of his 
close friend.  Accordingly, the Veteran has been clinically found 
to meet criteria A and B under the DSM-IV (i.e., exposure to a 
traumatic event and persistent reexperiencing of that traumatic 
event).  Additionally, the Veteran has been clinically found to 
experience anxiety, anger, depression, and demonstrated social 
withdrawal tendencies.  Those findings collectively satisfy the 
criteria covered by C) persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness is 
indicated by at least three of seven symptoms, and D) persistent 
symptoms of increased arousal are reflected by at least two of 
five symptoms, in accordance with DSM-IV.  

Additionally, the record reflects that the Veteran has been 
treated for PTSD since 1991, thereby indicating that he meets 
criterion E under DSM-IV (i.e., the duration of the disturbance 
must be more than one month).  Finally, the Veteran's documented 
inability to work due to psychiatric problems satisfies the final 
DSM-IV criterion (i.e., that the disturbance causes clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning).  

Accordingly, the Board finds that the May 1998 opinion, when 
viewed in context with the other competent clinical evidence of 
record, supports a diagnosis of PTSD that conforms to the DSM IV 
criteria.  Despite the fact that recitation of symptomatology was 
not delivered in the framework of the DSM-IV criteria, symptoms 
substantiating the diagnosis pursuant to DSM-IV were demonstrated 
at that examination.

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service treatment records and, in 
particular, the positive nexus opinion provided by the May 1998 
VA examiner demonstrate that the Veteran suffers from a 
psychiatric disability that is related to his period of active 
service.  Indeed, the May 1998 VA examiner expressly determined 
that the Veteran's symptoms were consistent with a diagnosis of 
PTSD, which, for the reasons noted above, was in conformance with 
DSM-IV criteria.  

Moreover, the Veteran has reported suffering from mental health 
problems since leaving the military.  The Board observes that the 
Veteran is competent to give evidence about what he has 
experienced and his statements in this regard are considered 
credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
the Veteran's lay statements are supported by his VA medical 
records, which are replete with diagnoses and treatment for 
multiple psychiatric disorders, including PTSD, personality 
disorder, adjustment disorder with mixed emotional features, 
generalized anxiety disorder, dysthymic disorder, and depression.  
Those VA medical records date back more than 20 years and 
indicate that the Veteran had a history of mental health problems 
that preceded his initial July 1990 VA psychiatric 
hospitalization.  That clinical evidence, together with the 
Veteran's lay statements, reflects a continuity of symptomatology 
since active service, which further supports his claim.  Maxson 
v. Gober, 230 F.3d 1330 (2000).

In sum, the Board finds that the competent evidence of record 
consists of a diagnosis of PTSD in conformance with DSM IV, 
credible supporting statements establishing the occurrence of in-
service stressors, and a link, established by the May 1998 VA 
examiner, between the current symptomatology and his in-service 
stressors.  Thus, the criteria for service connection for PTSD 
have been met.  

The Board recognizes that none of the Veteran's other psychiatric 
disorders have been clinically related to his military service.  
However, as this decision grants service connection for PTSD, the 
Board need not further consider whether service connection is 
warranted for his other psychiatric disabilities, as those are 
encompassed in his PTSD claim.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  Reasonable doubt 
is resolved in favor of the Veteran and the Board finds that 
service connection for a psychiatric disability is warranted.  38 
U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Obstructive Sleep Apnea

The Veteran asserts that his obstructive sleep apnea had its 
onset during his military service, or, in the alternative was 
caused or aggravated by his service-connected sinusitis/rhinitis.  
The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board will consider whether service connection 
for obstructive sleep apnea is warranted on a direct basis or as 
secondary to the aforementioned service-connected conditions.

The Veteran's service treatment records reflect that he had a 
preservice history of upper airway instruction.  While on active 
duty, he was treated on multiple occasions, including in July 
1972, July 1973, and December 1975, for complaints of nasal 
obstruction that caused him to breathe through his mouth while 
asleep.  However, the Veteran's service treatment records are 
negative for any pathology specifically related to obstructive 
sleep apnea.  Nevertheless, the Board observes that, since the 
time of the Veteran's discharge, he has been diagnosed on 
numerous occasions with obstructive sleep apnea and has been 
prescribed the use of a continuous positive airway pressure 
machine to treat that disorder.  

Pursuant to the Board's September 2007 remand, the Veteran was 
afforded a VA examination with respect to his obstructive sleep 
apnea claim.  He told the VA examiner that "for a long time" he 
had been made aware of his condition by roommates and significant 
others.  He also stated that he had long suffered from side 
effects of obstructive sleep apnea, including chronic daytime 
fatigue and an inability to get a sufficient night's rest.  

Based upon the Veteran's statements and a review of his claims 
file, including his service treatment records showing clinical 
findings of respiratory problems and post-service treatment 
records showing a history of obstructive sleep apnea, the VA 
examiner determined that it was less likely than not that the 
Veteran's obstructive sleep apnea had been caused by his service-
connected sinusitis/rhinitis.  Significantly, however, the VA 
examiner determined that "the chronic rhinitis and deviated 
nasal septum ha[d] to be considered aggravating factors" with 
respect to his obstructive sleep apnea.  

The Board considers the November 2009 VA examiner's opinion to be 
both probative and persuasive as that opinion was based on a 
review of the claims file and is consistent with the other 
evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  
Moreover, there is no competent medical opinion evidence that 
contradicts the November 2009 VA examiner's findings.  

While mindful of the VA examiner's finding that the Veteran's 
service-connected sinusitis/rhinitis did not cause his 
obstructive sleep apnea, the Board nonetheless observes that the 
examiner's opinion supports a grant of service connection on the 
basis of aggravation.  Indeed, that examiner expressly determined 
that the Veteran's chronic rhinitis, for which service connection 
has been established, was an aggravating factor with respect to 
his obstructive sleep apnea.  

The Board recognizes that no clinician has found that the 
Veteran's obstructive sleep apnea had its onset during his 
military service.  However, for the foregoing reasons, the Board 
finds that the evidence of record shows that it is at least as 
likely as not that the Veteran's service-connected 
sinusitis/rhinitis permanently aggravated his obstructive sleep 
apnea.  Accordingly, there is no need to further address whether 
service connection for that condition is warranted on direct 
basis.

As a final procedural matter, the Board acknowledges that the VA 
examiner's opinion did not offer precise characterizations of the 
amount of aggravation, compared to baseline severity, as 
contemplated by the amended version of 38 C.F.R. §  3.310.  That 
revised regulation, as noted above, implemented the holding in 
Allen for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. 
Reg. 52744 (2009).  Nevertheless, as the revised regulation 
imposes additional evidentiary requirements and could have 
retroactive effects on the Veteran's claim, which was filed 
before the revisions took effect, the Board has chosen to apply 
the old version of that regulation.  See Princess Cruises v. 
United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In sum, resolving all reasonable doubt in the Veteran's favor, 
his claim for service connection for obstructive sleep apnea is 
granted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability is granted.

Service connection for obstructive sleep apnea is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


